
	

114 HR 468 : Enhancing Services for Runaway and Homeless Victims of Youth Trafficking Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 468
		IN THE SENATE OF THE UNITED STATES
		January 27, 2015Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Runaway and Homeless Youth Act to increase knowledge concerning, and improve services
			 for, runaway and homeless youth who are victims of trafficking.
	
	
 1.Short titleThis Act may be cited as the Enhancing Services for Runaway and Homeless Victims of Youth Trafficking Act of 2015. 2.AmendmentsThe Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) is amended—
 (1)in section 343(b)(5)— (A)in subparagraph (A) by inserting , severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), and sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))) before the semicolon at the end;
 (B)in subparagraph (B) by inserting , severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), and sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))) after assault; and
 (C)in subparagraph (C) by inserting , including such youth who are victims of trafficking (as defined in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))) before the semicolon at the end; and
 (2)in section 351(a) by striking or sexual exploitation and inserting sexual exploitation, severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), or sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))).
			
	Passed the House of Representatives January 26, 2015.Karen L. Haas,Clerk
